Case: 1:18-cv-00864 Document #: 908 Filed: 03/06/20 Page 1 of 1 PageID #:41655

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Dealer Management Systems Antitrust
Litigation, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:18−cv−00864
                                                                Honorable Robert M. Dow
                                                                Jr.
CDK Global, LLC, et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 6, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Joint motion by
Defendants CDK Global, LLC, Reynolds and Reynolds Company for status conference is
granted. The status hearing set for 3/9/2020 is stricken and is reset to 3/10/2020 at 10:30
a.m. Motion to allow out−of−state counsel to participate by telephone for the status
hearing set for 3/10/2020 at 10:30 a.m. is granted. The Court's toll−free call−in number
877−336−1829, conference access code is 6963747. Also, the following motions [859],
[863], [867], [873], [877], [879], [881], [883], [885], and [887] set for 3/9/2020 are reset
to 3/10/2020 at 10:30 a.m. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
